Exhibit 10.4

 

STEVEN DAVIS

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Effective as of January 1, 2010)

 

This Employment Agreement (“Agreement”) is entered into on January 19, 2010 by
and between Meritage Homes Corporation, a Maryland corporation (“Company”) and
Steven Davis, an individual (“Executive”) effective as of January 1, 2010
(“Effective Date”).

 

RECITALS

 

WHEREAS, the Executive is currently employed by the Company as Chief Operating
Officer of the Company;

 

WHEREAS, Company and the Executive previously entered into an employment
agreement defining the terms and conditions of Executive’s employment with the
Company, dated as of October 16, 2006 (“Original Agreement”);

 

WHEREAS, the Original Agreement provided Executive with certain rights,
responsibilities, and benefits;

 

WHEREAS, the Company and Executive believe that it is in the best interest of
each to make certain changes to Executive’s terms and conditions of his
employment with the Company; and

 

WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions of this Agreement.

 

NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree to amend and restate the Original Agreement as follows:

 

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive as Chief Operating Officer of
the Company, and Executive agrees to diligently perform the duties associated
with such positions.  Executive will report directly to the Chairman and Chief
Executive Officer.  Executive will devote substantially all of his business
time, attention and energies to the business of the Company and will comply with
the charters, policies and guidelines established by the Company from time to
time applicable to its senior management executives.  Except as otherwise
specifically listed on Schedule 1, during the term of his employment under this
Agreement (as set forth in Section 2) Executive shall be prohibited from
engaging in any personal land banking or lot or land development without the
prior written consent of the Board.

 

--------------------------------------------------------------------------------


 

2.             Term.  Executive will be employed under this Agreement until
December 31, 2012, unless Executive’s employment is terminated earlier pursuant
to Section 6.  Thereafter, the Agreement will automatically renew for additional
periods of one year (“Renewal Term(s)”), unless on or before August 31, 2012 (or
August 31 of any Renewal Term), either Executive or the Company notifies the
other in writing that it wishes to terminate employment under this Agreement at
the end of the term then in effect.

 

3.             Base Salary.  The Company will pay Executive a base salary (“Base
Salary”) at the annual rate of $500,000 per year.  The Board may adjust
Executive’s Base Salary from time to time, provided that the Base Salary may not
be reduced without Executive’s consent.  The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to
time.

 

4.             Incentive Compensation.

 

A.            Bonus.  Executive may, as determined in the discretion of the
Compensation Committee of the Board (“Committee”), be entitled to annual
incentive compensation based on the achievement of certain goals and performance
criteria established pursuant to the Company’s 2006 Executive Management
Incentive Plan as specified in Exhibit A hereto (“Bonus”).  The Committee has
the complete discretion to act reasonably to reduce the amount of the annual
incentive compensation established pursuant to Exhibit A (the “Actual Bonus”)
and any such Actual Bonus, if any, will be due and payable in accordance with
Exhibit A.

 

B.            Long-Term Incentives.  In February, 2009, the Committee granted to
Executive 75,000 shares of restricted Company stock (“Restricted Shares”) under
the Company’s 2006 Stock Incentive Plan (“2006 Plan”) which will vest ratably in
2010, 2011 and 2012 if certain conditions are satisfied.  This Restricted Shares
grant was designed to constitute equity award grants for 2009, 2010 and 2011;
provided, however that the Committee will continue to review the Company’s
operating results and may from time to time consider additional stock option
and/or restricted stock grants.  For years after 2011, the Committee shall grant
Executive an option to purchase a minimum of 15,000 shares of Company stock or
such equivalent number of shares subject to full value awards as the Committee
determines in its discretion.  The Restricted Shares grant and any options or
other equity-based awards shall, upon termination of Executive’s employment
under Section 6.B., C or E or the nonrenewal of this Agreement, be immediately
accelerated and become fully vested without further action and all restrictions
on such awards shall immediately lapse.  Such restricted stock, options and
other equity-based awards shall also be subject to the accelerated vesting and
other provisions set forth in the Amended and Restated Change in Control
Agreement between Executive and Company, effective as of January 1, 2010 (“CIC
Agreement”).

 

5.             Executive Benefits.  During the term of this Agreement, Executive
will be entitled to reimbursement of reasonable and customary business
expenses.  The Company will provide to Executive a $1,200 per month automobile
allowance, such fringe benefits and other Executive benefits as are regularly
provided by the Company to its employees generally and senior management (e.g.,
health and life insurance, Paid Time Off, etc.); provided, however, that nothing
herein shall preclude the Company from amending or terminating any employee or

 

2

--------------------------------------------------------------------------------


 

general executive benefit plans or programs.  The Company shall provide
Executive with $3,000,000 of term life insurance (or reimbursement for the
premiums paid by Executive for such policy) disability insurance with monthly
benefits of $20,000 in the event of Executive’s total disability (or
reimbursement for the premiums paid by Executive for such policy).

 

6.             Termination.

 

A.            Voluntary Resignation by Executive without Good Reason.  If
Executive voluntarily terminates his employment with the Company without Good
Reason, then (i) the Company will be obligated to pay Executive’s Base Salary
through the Date of Termination; (ii) no Bonus shall be payable for the fiscal
year in which the termination occurs; and (iii) the Company shall not pay or
reimburse Executive for COBRA premiums for the period that the Company is
required to offer COBRA coverage as a matter of law.

 

B.            Voluntary Resignation by Executive with Good Reason.  If Executive
voluntarily terminates his employment with the Company with Good Reason, then
(i) the Company will be obligated to pay Executive’s Base Salary through the
Date of Termination and any Bonus earned in a previous year but not yet paid;
(ii) no Bonus shall be payable for the fiscal year in which the termination
occurs; (iii) the Company shall pay or reimburse Executive for COBRA premiums
for the period that the Company is required to offer COBRA coverage as a matter
of law; (iv) any restricted stock, options, and other equity-based awards
previously granted will become fully vested and exercisable and all restrictions
on awards will lapse; and (v) the Company will pay Executive an amount equal to
the sum of (A) two times the Executive’s Base Salary on the Date of Termination
of employment, and (B) two times the higher of (x) the average of the Actual
Bonus compensation paid to Executive for the two years prior to his termination
of employment or (y) the annual bonus paid to Executive for the year preceding
the date of termination.  For purposes of determining the amount of the
Executive’s Bonus paid for any year during this two-year period, the amount of
the Bonus compensation considered paid for purposes of this provision shall be
the greater of (a) the actual Bonus paid to the Executive, or (b) the actual
stock price on the day of grant of the shares of the Company’s restricted stock,
stock options or other equity awards that became vested in such year; provided,
however that the sum of (A) and (B) above shall not exceed $3 million.  Unless
otherwise provided in this Agreement, this amount shall be paid in a lump-sum
payment within 60 days following Executive’s termination of employment.

 

C.            Termination without Cause by the Company.  If the Company
terminates Executive without Cause, then (i) the Company will be obligated to
pay Executive’s Base Salary through the Date of Termination and any Bonus earned
in a previous year but not yet paid; (ii) no Bonus shall be payable for the
fiscal year in which the termination occurs, except if the Company terminates
Executive’s employment without Cause during the last six months of the Company’s
fiscal year, Executive will be paid a pro rata bonus based upon the Company’s
performance for the fiscal year, payable in accordance with the terms and
conditions and at the time all as set forth in Exhibit A; (iii) the Company
shall pay or reimburse Executive for COBRA premiums for the period that the
Company is required to offer COBRA coverage as a matter of law; (iv) any
restricted stock, options, and other equity-based awards previously granted will
become fully vested and exercisable and all restrictions on awards will lapse;
and (v) the Company will pay Executive an amount equal to the sum of
(A) Executive’s Base Salary

 

3

--------------------------------------------------------------------------------


 

on the Date of Termination of employment, and (B) the average of the Actual
Bonus compensation paid to Executive for the two years prior to his termination
of employment (for purposes of determining the amount of the Executive’s Bonus
paid for any year during this two-year period, the amount of the Bonus
compensation considered paid for purposes of this provision shall be the greater
of (i) the actual Bonus paid to the Executive, or (ii) the actual stock price on
the day of grant of the shares of the Company’s restricted stock, stock options
or other equity awards that became vested in such year; provided, however that
the sum of (A) and (B) above shall not exceed $2 million.  Unless otherwise
provided in this Agreement, this amount shall be paid in a lump-sum payment
within 60 days following Executive’s termination of employment.

 

D.            Termination for Cause by the Company.  If the Company terminates
Executive’s employment for Cause, then, (i) the Company will be obligated to pay
Executive’s Base Salary through the Date of Termination and any Bonus earned in
a previous year but not yet paid; and (ii) no Bonus shall be payable for the
fiscal year in which the termination occurs.  Upon a termination for Cause by
the Company, the provisions of Section 7 (Restrictive Covenant) shall
automatically become applicable for the six-month period set forth therein,
without any further payment due Executive.  Executive acknowledges and agrees
that the compensation herein is adequate consideration for such covenants.

 

E.             Termination upon Death or Disability.  If Executive’s employment
is terminated as a result of Executive’s death or Disability, then the Company
will be obligated to pay (i) Executive’s then current Base Salary through the
Date of Termination and any Bonus earned in a previous year but not yet paid,
(ii) a pro rated amount of Executive’s Actual Bonus for the year, payable at the
time set forth in Exhibit A, (iii) Executive’s COBRA premiums for the 12-month
period following termination of employment; and (iv) any restricted stock,
options, and other equity-based awards previously granted will become fully
vested and exercisable and all restrictions on awards will lapse and, to the
extent permitted under the 2006 Plan’s governing documents, Executive (or
Executive’s beneficiary(ies)) shall have a period of one year from the Date of
Termination of employment to exercise such options (or if shorter, the
expiration date of the option).  If Executive dies or becomes Disabled during
any period that the Company is obliged to make payments under Section 6.B. or C,
the Company shall make a lump sum payment to Executive (or his estate) of any
unpaid amount within thirty (30) days of such death or Disability.

 

F.             Definitions.  For purposes of this Agreement:

 

(1)           “Cause” and “Good Reason” shall have the meanings ascribed to them
in the CIC Agreement, provided, that Good Reason also exists under this
Agreement if (A) the Company fails to cause any successor to immediately assume
the terms of this Agreement, or (B) the Company materially breaches its
obligations under this Agreement and such breach is not cured within a
reasonable period of time not to exceed 30 days after written notice from the
Executive;

 

(2)           “Date of Termination” shall mean (i) if this Agreement is
terminated as a result of Executive’s death, the date of Executive’s death,
(ii) if this Agreement is terminated by Executive, the date on which he notifies
the Company in

 

4

--------------------------------------------------------------------------------


 

writing (but following the Company’s opportunity to cure as provided in the CIC
Agreement), (iii) if this Agreement is terminated by the Company for Disability,
the date a notice of termination is given, (iv) if this Agreement is terminated
by the Company for Cause, the date a final determination is provided to
Executive by the Company (following the procedures set forth in the CIC
Agreement), or (v) if this Agreement is terminated by the Company without Cause,
the date notice of termination is given to Executive by the Company;

 

(3)           “Disability” shall mean if, by reason of any medically
determinable physical or metal impairment which actually impairs Executive’s
ability to perform his job and which can be expected to result in death or can
be expected to last for a continuous period of not less than 12 months,
Executive is receiving income replacement benefits for a period of not less than
six months under an accident and health plan established by the Company for its
employees; and

 

(4)           “Separation from Service” means, either (a) termination of
Executive’s employment with Company and all Affiliates, or (b) a permanent
reduction in the level of bona fide services Executive provides to Company and
all Affiliates to an amount that is 20% or less of the average level of bona
fide services Executive provided to Company in the immediately preceding 36
months, with the level of bona fide service calculated in accordance with
Treasury Regulations Section 1.409A-1(h)(1)(ii).  Solely for purposes of
determining whether Executive has a “Separation from Service,” Executive’s
employment relationship is treated as continuing while Executive is on military
leave, sick leave, or other bona fide leave of absence (if the period of such
leave does not exceed six months, or if longer, so long as Executive’s right to
reemployment with Company or an Affiliate is provided either by statute or
contract).  If Executive’s period of leave exceeds six months and Executive’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following the expiration of such six-month period.  Whether a termination of
employment has occurred will be determined based on all of the facts and
circumstances and in accordance with regulations issued by the United States
Treasury Department pursuant to Section 409A of the Code.

 

G.            Procedures for Notices of Termination.  The procedures set forth
in Section 8(a), (b) and (d) of the CIC Agreement shall apply under this
Agreement in connection with a notice of termination as to the kind of
termination events described in those subsections.

 

H.            Release Agreement.  Notwithstanding anything to the contrary
herein, no payment shall be made under this Section 6 unless Executive executes
(and does not revoke) a legal release (“Release Agreement”), in the form and
substance reasonably requested by the Company, in which Executive releases the
Company, Affiliates, directors, officers, employees, agents and others
affiliated with the Company from any and all claims, including claims relating
to Executive’s employment with the Company and the termination of Executive’s
employment. The Release Agreement shall be provided to Executive within 5 days
following Executive’s termination of employment (or “Separation from Service” if
Executive is a “Specified Employee”).  The Release Agreement must be executed
and returned to the Company within the

 

5

--------------------------------------------------------------------------------


 

21 or 45 day (as applicable) period described in the Release Agreement and it
must not be revoked by Executive within the 7-day revocation period described in
the Release Agreement.

 

I.              Compliance with Section 409A of the Internal Revenue Code.  Any
payment under this Section 6 shall be subject to the provisions of this
Section 6.I. (except for a payment pursuant to Section 6.E.).  If Executive is a
“Specified Employee” of the Company for purposes of Internal Revenue Code
Section 409A (“Code Section 409A”) at the time of a payment event set forth in
Sections 6.B. or C, and if no exception from Section 409A applies in whole or in
part, then the severance payments pursuant to Section 6.C.(v) shall be made to
Executive by the Company on the first day of the seventh month following the
date of the Executive’s Separation from Service (the “409A Payment Date”). 
Should this Section 6.I. result in a delay of payments to Executive, the Company
shall begin to make such payments as described in this Section 6, provided that
any amounts that would have been payable earlier but for the application of this
Section 6.I., shall be paid in lump-sum on the 409A Payment Date along with
accrued interest at the rate of interest announced by Bank of America, Arizona
from time to time at its prime rate from the date that payments to you should
have been made under this Agreement.  The balance of such severance payments
shall be payable in accordance with regular payroll timing and the COBRA
premiums shall be reimbursed monthly.  For purposes of this provision, the term
Specified Employee shall have the meaning set forth in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended or any
successor provision and the Treasury Regulations issued thereunder.

 

7.             Restrictive Covenant.

 

A.            Executive hereby covenants and agrees that for a period of two
years from the Date of Termination, Executive will not:

 

(1)           Directly or indirectly hire or solicit for employment for any
other business entity other than the Company (whether as an employee,
consultant, independent contractor, or otherwise) any person who is, or within
the six-month period preceding the date of such activity was, an employee,
independent contractor or the like of the Company or any of its subsidiaries,
unless Company gives its written consent to such employment or offer of
employment.

 

(2)           Call on or directly or indirectly solicit or divert or take away
from Company or any of its subsidiaries (including, without limitation, by
divulging to any competitor or potential competitor or company or its
subsidiaries) any person, firm, corporation, or other entity who was a customer
or prospective customer of the Company during Executive’s term of employment.

 

B.            The covenants set forth in this Section 7 shall begin as of the
date hereof and will survive the Executive’s termination of employment under
Section 6.

 

8.             Non-Disclosure of Confidential Information.

 

A.            It is understood that in the course of Executive’s employment with
Company, Executive will become acquainted with Company Confidential Information
(as defined below).  Executive recognizes that Company Confidential Information
has been

 

6

--------------------------------------------------------------------------------


 

developed or acquired at great expense, is proprietary to the Company, and is
and shall remain the exclusive property of the Company.  Accordingly, Executive
agrees that he will not, disclose to others, copy, make any use of, or remove
from Company’s premises any Company Confidential Information, except as
Executive’s duties may specifically require, without the express written consent
of the Company, during Executive’s employment with the Company and thereafter
until such time as Company Confidential Information becomes generally known, or
readily ascertainable by proper means by persons unrelated to the Company.

 

B.            Upon any termination of employment, Executive shall promptly
deliver to the Company the originals and all copies of any and all materials,
documents, notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Executive.

 

C.            Executive hereby agrees that the period of time provided for in
this Section 8 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive.  Executive further agrees that damages cannot compensate the Company
in the event of a violation of this Section 8 and that, if such violation should
occur, injunctive relief shall be essential for the protection of the Company
and its successors and assigns.  Accordingly, Executive hereby covenants and
agrees that, in the event any of the provisions of this Section 8 shall be
violated or breached, the Company shall be entitled to obtain injunctive relief
against the party or parties violating such covenants, without bond but upon due
notice, in addition to such further or other relief as may be available at
equity or law.  Obtainment of such an injunction by the Company shall not be
considered an election of remedies or a waiver of any right to assert any other
remedies which the Company has at law or in equity.  No waiver of any breach or
violation hereof shall be implied from forbearance or failure by the Company to
take action thereof.  The prevailing party in any litigation, arbitration or
similar dispute resolution proceeding to enforce this provision will recover any
and all reasonable costs and expenses, including attorneys’ fees.

 

D.            “Company Confidential Information” shall mean confidential,
proprietary information or trade secrets of Company and its subsidiaries and
affiliates including without limitation the following:  (1) customer lists and
customer information as compiled by Company; (2) Company’s internal practices
and procedures; (3) Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution, and selling activities; (6) all
other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
known to, and not readily ascertainable by proper means by, persons who can
obtain economic value from its disclosure or use.  Notwithstanding the foregoing
provisions, the following shall not be considered “Company Confidential
Information”: (i) the general skills of the Executive as an experienced real
estate and homebuilding senior management level employee; (ii) information
generally known by senior management executives within the homebuilding and/or
land development industry; (iii) persons, entities, contacts or relationships of
Executive that are also generally known in the industry; and (iv) information
which becomes available on a non-

 

7

--------------------------------------------------------------------------------


 

confidential basis from a source other than Executive which source is not
prohibited from disclosing such confidential information by legal, contractual
or other obligation.

 

9.             Cooperation; No Disparagement.  During the one-year period
following the Executive’s Date of Termination, Executive agrees to provide
reasonable assistance to the Company (including assistance with litigation
matters), upon the Company’s request, concerning the Executive’s previous
employment responsibilities and functions with the Company.  Additionally, at
all times after the Executive’s employment with the Company has terminated,
Company and Executive agree to refrain from making any disparaging or derogatory
remarks, statements and/or publications regarding the other, its employees or
its services.  In consideration for such cooperation, Company shall compensate
Executive for the time Executive spends on such cooperative efforts (at an
hourly rate based on Executive’s total compensation during the year preceding
the Date of Termination) and Company shall reimburse Executive for his
reasonable out-of-pocket expenses Executive incurs in connection with such
cooperative efforts.

 

10.           Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any applicable law, then such provision
will be deemed to be modified to the extent necessary to render it legal, valid
and enforceable, and if no such modification will make the provision legal,
valid and enforceable, then this Agreement will be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties will be construed and enforced accordingly.

 

11.           Assignment by Company.  Nothing in this Agreement shall preclude
the Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation or entity that assumes
this Agreement and all obligations and undertakings hereunder.  Upon such
consolidation, merger or transfer of assets and assumption, the term “Company”
as used herein shall mean such other corporation or entity, as appropriate, and
this Agreement shall continue in full force and effect.  Failure of Company to
obtain assumption of this Agreement by a successor upon a consolidation, merger
or transfer of assets prior to the effectiveness of any such succession shall be
a material breach of this Agreement.

 

12.           Entire Agreement.  This Agreement, the CIC Agreement, and any
agreements concerning stock options, restricted stock or other benefits, embody
the complete agreement of the parties hereto with respect to the subject matter
hereof and supersede any prior written, or prior or contemporaneous oral,
understandings or agreements between the parties that may have related in any
way to the subject matter hereof.  This Agreement may be amended only in writing
executed by the Company and Executive.  Notwithstanding the foregoing, nothing
in this Agreement is intended to affect any previous agreements pertaining to
the grant of options to the Executive prior to the Effective Date, including
without limitation, provisions in Executive’s prior Change of Control Agreement,
providing for acceleration upon a change of control.

 

13.           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the internal laws, and not the law of conflicts, of
the State of Arizona.

 

8

--------------------------------------------------------------------------------


 

14.           Notice.  Any notice required or permitted under this Agreement
must be in writing and will be deemed to have been given when delivered
personally or by overnight courier service or three days after being sent by
mail, postage prepaid, at the address indicated below or to such changed address
as such person may subsequently give such notice of:

 

if to Parent or Company:

Meritage Homes Corporation

 

17851 N. 85th Street, Suite 300

 

Scottsdale, Arizona 85255

 

Attention: Chief Executive Officer and Chief Financial Officer

 

 

if to Executive:

Steven Davis

 

13720 E. Yucca Street

 

Scottsdale, Arizona 85259

 

15.           Arbitration.  Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”).  The parties agree that before
the proceeding to arbitration that they will mediate their disputes before the
AAA by a mediator approved by the AAA.  Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Company and
Executive.  All such disputes, controversies, or claims shall be conducted by a
single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators.  If the parties hereto are unable to agree on the mediator or the
arbitrator(s), then the AAA shall select the arbitrator(s).  The resolution of
the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act.  The arbitrator(s) shall award damages to the prevailing
party.  The arbitration award shall be in writing and shall include a statement
of the reasons for the award.  The arbitration shall be held in the
Phoenix/Scottsdale metropolitan area.  The Company shall pay all AAA, mediation,
and arbitrator’s fees and costs.  The arbitrator(s) shall award reasonable
attorneys’ fees and costs to the prevailing party.

 

16.           Withholding; Release; No Duplication of Benefits.  All of
Executive’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by applicable law.  The Company’s obligation
to make any post-termination payments hereunder (other than salary payments and
expense reimbursements through a Date of Termination), shall be subject to
receipt by the Company from Executive of a mutually agreeable release, and
compliance by Executive with the covenants set forth in Sections 7 and 8
hereof.  If there is any conflict between the provisions of the CIC Agreement
and this Agreement, such conflict shall be resolved so as to provide the greater
benefit to Executive.  However, in order to avoid duplication of any monetary
benefits, any payments or benefits due under Executive’s CIC Agreement or under
any employee severance plan to the extent such a plan exists or is subsequently
implemented by the Company, will be reduced by any payments or benefits

 

9

--------------------------------------------------------------------------------


 

provided hereunder.  This offset provision shall not apply to accrued but unused
paid time off amounts.

 

17.           Effect of Restatement of Financial Results.  Notwithstanding
anything in this Agreement to the contrary, to the extent any financial results
are misstated as a result of Executive’s willful misconduct or gross negligence,
and as a result such financial results are subsequently restated downward
resulting in lower levels of bonuses pursuant to Section 4 and the accompanying
Exhibit A, offsets shall be made against future bonuses.  If such future bonuses
are insufficient to offset the full difference between awarded bonuses and
restated bonuses and/or if such restatement occurs at the end of the Agreement
Term and subsequent Renewal Term(s), if any, bonuses previously earned and
delivered under this Agreement may be clawed-back.

 

18.           Successors and Assigns.  This Agreement is solely for the benefit
of the parties and their respective successors, assigns, heirs and legatees. 
Nothing herein shall be construed to provide any right to any other entity or
individual.

 

19.           Related Party Transactions.  Executive may not engage in any
related party transactions with the Company unless approved in the specific
instance by the Audit Committee of the Board.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

MERITAGE HOMES CORPORATION, a Maryland corporation

 

 

 

By:

/s/ Steven J. Hilton

 

Name:

Steven J. Hilton

 

Title:

Chairman and CEO

 

 

 

EXECUTIVE: STEVEN DAVIS

 

 

 

 

 

/s/ Steven M. Davis

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INCENTIVE COMPENSATION SCHEDULE

 

STEVEN DAVIS Bonus Compensation

 


PART I — BONUS

 

2010 and any Renewal Term

For 2010 (and any Renewal Term), Executive may, in the Board’s reasonable
discretion, be entitled to a maximum bonus equal to .325% of the EBITDA
(excluding impairments, one-time bond, refinancing, offering, significant
litigation, settlement payments, by the Company and similar costs associated
with one-time or extraordinary events) if Company’s ROA is in the top 1/2 of
public homebuilders having revenues of $500 million or more per year, and an
additional .325% of EBITDA if the Company’s ROE is in the top 1/2 of these
public homebuilders. If either measurement falls within the 33% to 49%
percentile, the bonus shall be .21% of EBITDA for the applicable measurement. If
either measurement falls below the 33% threshold, then there will not be any
formula bonus paid with respect to such measurement. Such bonus calculation will
be determined before taking into account the deduction for the compensation of
(i) the Executive; (ii) the Chief Executive Officer; (iii) the Chief Financial
Officer and (iv) the General Counsel. Notwithstanding the above, the above
calculation of EBITDA assumes that the Company makes an actual profit before
calculating EBITDA. If the Company does not make an actual profit before
calculating EBITDA, no bonus will be paid.

 


PART II — PAYMENT


 

Any bonus shall be paid in the form and time as determined by the Board in its
reasonable discretion, provided that the bonus shall be paid in cash no later
than the later of (i) March 15 of the year following the calendar year to which
the payment relates, or (ii) the date that is two and one-half months following
the end of the Company’s fiscal year to which the payment relates.

 

In addition, the Board at its discretion may award a subjective bonus to
Executive.

 

A-1

--------------------------------------------------------------------------------